DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The priority date is October 8, 2018.  
Claims 102-126 are currently pending and under examination based on the amendment to the claims on February 10, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 is being considered by the examiner.  The signed IDS form is attached with the instant office action.  The examiner has removed reference to hypertext links.  Applicant is reminded that the disclosure can be objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because there are sequences disclosed without SEQ ID NO: identifiers, for example in figures 8, 13, and 23B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the brief description of the drawings section does not disclose a SEQ ID NO: identifier for figures 8, 13, and 23B.  
Appropriate correction is required.


Claim Objections
Claim 105 is objected to because of the following informalities:  the reference to deletion and insertion is not clear.  Suggest stating the mutation comprises a deletion from N64 to I70 with an insertion of amino acids HLTAVGK from positions 64 to 70.  Applicant should also remember if inserting just the amino acid sequence there should be a SEQ ID NO: identifier for sequence compliance.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 113 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predominately” in claim 113is a relative term which renders the claim indefinite. The term “glycine and serine amino acid residues” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the structure of the linker is when it is predominantly of particular amino acids.  Clarification is requested as to the scope of predominantly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 102-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected for failing to describe the DNase1-like 3 variants as currently claimed.  The disclosure does not provide the description for the percent identity for the genus of variants claimed. The percent variants with the functional activities have not been described.  The locations of amino acid modifications such as insertions, deletions, or substitutions for the variants have not been described for the genus of polypeptides; furthermore the functional effects are not correlated or described for any variants currently claimed.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Claim 102 is broadly generic to all possible DNase polypeptide variants encompassed by the claims.  The possible variations are enormous to any class of modifications.  Since the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163.  Here, the claims do not recite any functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of DNase 1-like 3 proteins beyond those disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 102-104, 110-18, 120, 121, 123-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,988,746 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims of the issued patent are drawn to a DNase1-like 3 (D1L3) fusion protein with a linker and albumin attached amino terminal to the DNase1-like 3 polypeptide (see claim 1).  The DNase1-like 3 polypeptide lacks amino acids on the carboxy-end (see claim 3).  The claims of the issued patent disclose a fusion protein with substitution in D1L3 at position 68 (see claim 9), that can include Ala, Ser, and Gly in particular (see claim 10).  The albumin can comprise SEQ ID NO: 39 (see claim 6).  The claims of the instant application have claims that are of overlapping scope with the issued patents (see claims 1-16 of the issued patent and claims 102-104, 110-18, 120, 121, 123-126 of the pending application).

This is a sequence alignment between SEQ ID NO: 4 in the instant application with U.S. Patent 10,988,746 B2, showing position 68 with Alanine.
RESULT 44
US-16-697-502A-13
; Sequence 13, Application US/16697502A
; Patent No. 10988746
; GENERAL INFORMATION
;  APPLICANT: Neutrolis, Inc
;  APPLICANT:Fuchs, Tobias
;  APPLICANT:Hakkim, Abdul
;  TITLE OF INVENTION: ENGINEERING OF DNASE ENZYMES
;  TITLE OF INVENTION:FOR MANUFACTURING AND THERAPY
;  FILE REFERENCE: NTR-004/119601-5004
;  CURRENT APPLICATION NUMBER: US/16/697,502A
;  CURRENT FILING DATE: 2019-11-27
;  PRIOR APPLICATION NUMBER: PCT/US19/55178
;  PRIOR FILING DATE: 2019-10-08
;  PRIOR APPLICATION NUMBER: 62/846,904
;  PRIOR FILING DATE: 2019-05-13
;  PRIOR APPLICATION NUMBER: 62/808,601
;  PRIOR FILING DATE: 2019-02-21
;  PRIOR APPLICATION NUMBER: 62/779,104
;  PRIOR FILING DATE: 2018-12-13
;  PRIOR APPLICATION NUMBER: 62/775,563
;  PRIOR FILING DATE: 2018-12-05
;  PRIOR APPLICATION NUMBER: 62/742,682
;  PRIOR FILING DATE: 2018-10-08
;  NUMBER OF SEQ ID NOS: 48
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 305
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-697-502A-13

  Query Match             99.4%;  Score 1570;  DB 3;  Length 305;
  Best Local Similarity   99.7%;  
  Matches  304;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;





Qy          
1 
MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db             
1 
MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60

Qy         
61 KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH 120
||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         
61 KDSNNRIAPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH 120

Qy        
121 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        
121 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 180

Qy        
181 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        
181 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 240

Qy        
241 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        
241 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 300

Qy        301 KSKRS 305
              |||||
Db        301 KSKRS 305

This is a sequence alignment between SEQ ID NO: 5 in the instant application with U.S. Patent 10,988,746 B2, showing position 68 with Alanine.
RESULT 51
US-16-697-502A-13
; Sequence 13, Application US/16697502A
; Patent No. 10988746
; GENERAL INFORMATION
;  APPLICANT: Neutrolis, Inc
;  APPLICANT:Fuchs, Tobias
;  APPLICANT:Hakkim, Abdul
;  TITLE OF INVENTION: ENGINEERING OF DNASE ENZYMES
;  TITLE OF INVENTION:FOR MANUFACTURING AND THERAPY
;  FILE REFERENCE: NTR-004/119601-5004
;  CURRENT APPLICATION NUMBER: US/16/697,502A
;  CURRENT FILING DATE: 2019-11-27
;  PRIOR APPLICATION NUMBER: PCT/US19/55178
;  PRIOR FILING DATE: 2019-10-08
;  PRIOR APPLICATION NUMBER: 62/846,904
;  PRIOR FILING DATE: 2019-05-13
;  PRIOR APPLICATION NUMBER: 62/808,601
;  PRIOR FILING DATE: 2019-02-21
;  PRIOR APPLICATION NUMBER: 62/779,104
;  PRIOR FILING DATE: 2018-12-13
;  PRIOR APPLICATION NUMBER: 62/775,563
;  PRIOR FILING DATE: 2018-12-05
;  PRIOR APPLICATION NUMBER: 62/742,682
;  PRIOR FILING DATE: 2018-10-08
;  NUMBER OF SEQ ID NOS: 48
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 305
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-697-502A-13

  Query Match             97.6%;  Score 1388;  DB 3;  Length 305;
  Best Local Similarity   89.8%;  
  Matches  274;  Conservative    0;  Mismatches    1;  Indels   30;  Gaps    1;

Qy          
1 
MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          
1 
MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60

Qy         
61 
KDSNNRICPILMEKLNR------------------------------EKLVSVKRSYHYH 90
||||||| |||||||||                              |||||||||||||
Db         
61 KDSNNRIAPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH 120

Qy         
91 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 150
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||

Db        
121 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 180

Qy        
151 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 210
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        
181 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 240

Qy        
211 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 270
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        
241 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 300

Qy        271 KSKRS 275
              |||||
Db        301 KSKRS 305


Claims 102-104, 110-18, 120, 121, 123-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of copending Application No. 17/427,974 (US 2022/0025343 A1) in view of claims 1-16 of U.S. Patent No. 10,988,746 B2. 
This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The copending claim 66 is drawn to a genus of DNase variant comprising one or more building block substitutions and/or N-terminal fusion of human albumin and a linker amino acid sequence.  The issued patent was discussed above and does disclose the DNase1-like 3 variant with modifications at position C68 as corresponding to SEQ ID NO: 4 and having an albumin fusion as a half-life extender for the DNase1-like 3 variant (see claims 1-16 of issued patent).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 102-104, 110-120, 121, 123-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, and 41 of copending Application No. 17/193,455 (US 2021/0277372 A1) in view of claims 1-16 of U.S. Patent No. 10,988,746 B2. 
This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The copending claims 1, 33, and 41 are drawn to a genus of DNase 1-like 3 variant comprising modifications and N-terminal or C-terminal fusion of half-life extending moiety (see e.g. claim 33).  The issued patent was discussed above and does disclose the DNase1-like 3 variant with modifications at position C68 as corresponding to SEQ ID NO: 4 and having an albumin fusion as a half-life extender for the DNase1-like 3 variant (see claims 1-16 of issued patent).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 102-118, 120, 121, 123-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10, 20, and 21 of copending Application No. 17/210,129 (US 2021/0207114 A1) in view of claims 1-16 of U.S. Patent No. 10,988,746 B2. 
This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The copending claims 1, 2, 4, 10, 20, and 21 are drawn to a genus of DNase variant comprising an N-terminal of albumin, and linking sequence in between (see claim 2).  The copending application also discloses a PEGylation for DNase1-like 3 variants (see claim 20).  The issued patent was discussed above and does disclose the DNase1-like 3 variant with modifications at position C68 as corresponding to SEQ ID NO: 4 and having an albumin fusion as a half-life extender for the DNase1-like 3 variant (see claims 1-16 of issued patent).  Pegylation is also known in the art for extending the half-life of a protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        May 21, 2022